Exhibit 99.8 PricewaterhouseCoopers LLP Chartered Accountants venue SW, Suite 3100 Calgary, Alberta Canada T2P 5L3 Telephone +1 Facsimile +1 www.pwc.com/ca CONSENT OF INDEPENDENT AUDITORS We hereby consent to the inclusion in this Annual Report on Form 40-F for the year ended December 31, 2010 of Provident Energy Trust of our report dated March 9, 2011, relating to the consolidated financial statements as at December 31, 2010 and 2009 and for each of the years then ended, and the effectiveness of internal control over financial reporting as at December 31, 2010, which appears in this Annual Report. Chartered Accountants Calgary, Alberta March 24, 2011 “PricewaterhouseCoopers” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership, which is a member firm of PricewaterhouseCoopers International Limited, each member firm of which is a separate legal entity.
